Citation Nr: 1120963	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  09-36 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and Committee on Waivers and Compromises (COWC) in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a waiver of a $1,788.00 debt resulting from an adjustment of disability compensation benefits due to a spouse, to include the matter of the validity of the creation of the debt.  


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel



INTRODUCTION

The Veteran served on active duty from October 1989 to October 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions of the RO and COWC in Milwaukee, Wisconsin.  


FINDINGS OF FACT

1.  The Veteran filed a claim for an adjustment of his disability compensation award to include his now ex-wife in April 2006.

2.  The RO granted an adjustment for the Veteran's now ex-wife in an August 2006 decision, effective May 5, 2005.

3.  The Veteran notified the RO of the impending finality of his divorce in January 2008 and consented to the removal of his ex-wife from his award effective February 18, 2008.

4.  The Veteran was legally entitled to the spousal adjustment at the time of the award.

5.  Veteran had no knowledge of, nor should have been aware of, the erroneous award.

6.  The Veteran's actions or failure to act did not contribute to the creation of the overpayment.
CONCLUSION OF LAW

The overpayment of VA disability compensation benefits based on an adjustment for a spouse (in the amount of $1,788.00) was not properly created.  38 C.F.R. § 1.911 (c) (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process and the Veterans Claims Assistance Act (VCAA)

The Board has determined that the $1,788 debt was improperly created, as discussed below.  The debt is the result of administrative error and shall not be assessed against the Veteran.  The waiver question is therefore moot.  As such, the Board finds that any error related to due process or the VCAA on this appeal is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

II. Analysis

The Veteran contends that he should not be held responsible for an overpayment due to a reduction in his VA compensation benefits because the RO awarded an adjustment to his disability compensation benefits on an inadequate record.  For the reasons that follow, the Board concludes that the overpayment was due solely to administrative error on the part of the RO and that the debt is not valid.

The primary controversy in this case surrounds an increased rating award from 2006.  The Veteran is service-connected for right shoulder and left ankle disabilities.  In a January 2006 rating decision, the RO increased the disability rating for each disability to 20 percent.  The Veteran's combined disability rating was increased to 30 percent, effective May 5, 2005.  The notice letter sent to the Veteran indicated that adjustments were available if the Veteran had a dependent spouse or dependent children.  The Veteran filed an April 2006 Declaration of the Status of Dependents form.  On it, he indicated that he was married with one dependent child living with them full time, and joint custody of three other children.  He also indicated on the form that his wife had been previously married.  In August 2006, the RO granted an adjustment on the basis of the April 2006 Declaration.

In January 2008, the Veteran filed another Declaration of Status of Dependents.  In it, he indicated that he was separated from his wife.  The RO contacted him in February 2008 and confirmed that he was in the process of divorce, to become final on February 18, 2008.  The RO removed the Veteran's ex-wife from his disability compensation award effective February 18, 2008, with the Veteran's consent in a May 2008 decision.  

The RO also determined that the Veteran should not have been paid for a dependent spouse in the first instance.  The RO concluded that the Veteran had not provided proof of termination of his ex-wife prior marriage.  Without such proof, the RO should not have awarded the adjustment in the first instance.  The RO created a debt of $1,788.00, the difference between what the Veteran was paid and what he would have been paid without the spousal adjustment.

The August 2006 decision awarding a spousal adjustment was made because veterans having a 30 percent or more service-connected disability may be entitled to additional compensation for a spouse, dependent parents, or children.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2) (2010).  The effective date of the spousal adjustment is the first day of the month following the date on which the Veteran's 30 percent combined disability rate was effective.  38 U.S.C.A. § 5111(a) (West 2002); 38 C.F.R. § 3.31 (2010).  

In order to award an adjustment for a spouse, proof of the current marriage and dissolution of any prior marriages for both parties must be received.  Proof of divorce or termination of a prior marriage can be established by a certified copy or certified abstract of final decree of divorce or annulment specifically reciting the effects of the decree.  38 C.F.R. § 3.205(b) (2010).  The RO's August 2008 decision found that no proof of the divorce of the Veteran's ex-wife's first marriage was of record.  Thus, the award was not warranted.

The Board notes that the Veteran's marriage to his now ex-wife was also not established by adequate evidence.  It consisted solely of his April 2006 statement that he was married.  

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits in excess of the amount to which he or she was entitled.  38 C.F.R. § 1.962 (2010).  The issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  In order for the Board to determine that the overpayment was not properly created, such that the debt was not valid, it must be established that the Veteran was legally entitled to the benefits in question or, if the Veteran was not legally entitled, then it must be shown that VA was solely responsible for the Veteran being erroneously paid benefits.  Administrative errors include all administrative decisions of entitlement, whether based upon mistake of fact, misunderstanding of controlling regulations or instructions, or misapplication of law.  VAOPGPREC 2-90 (July 17, 1989), 55 Fed. Reg. 27757 (1990).  Sole administrative error connotes that the Veteran neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the Veteran's actions nor his or her failure to act must have contributed to payment pursuant to the erroneous award.  38 U.S.C.A. § 5112(b) (9), (10) (West 2002 & Supp. 2010); 38 C.F.R. § 3.500(b)(2) (2010); Jordan v. Brown, 10 Vet. App. 171 (1997) (sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous).  Thus, a finding of sole administrative error requires not only error on the part of VA, but that the beneficiary is unaware that the payments are erroneous.

Here, had the Veteran submitted the necessary evidence, the Veteran would have been entitled to the benefit paid by the RO.  The Veteran was married and had a combined 30 percent disability rating and the adjustment is awarded entirely on that basis.  He had no reason to assume that the RO's award was erroneous.  The RO misapplied the regulations regarding the necessary evidence to support the claim, but the Veteran was legally entitled to the award.  Furthermore, the August 2006 decision also denied benefits based on the couple's dependent children.  The RO indicated that additional evidence was required for those claims, but not for the spousal adjustment.  Thus, the Board finds that the Veteran was legally entitled to the spousal adjustment when it was awarded.  

Additionally, the Veteran did not know and should not have known that spousal adjustment payments were erroneous while the award was running.  He had no reason to suspect that the original award was erroneous.  The Veteran also submitted a December 2006 statement that he wanted his now ex-wife removed from his award because he was in the process of a divorce.  The divorce appears to have been completed fourteen months later.  The process of divorce does not render the Veteran ineligible for the benefit; the dissolution of the marriage by divorce does.  The Veteran's December 2006 statement shows that he was aware of the limitation of the award and was attempting to be diligent in reporting the necessary evidence to the RO.  Thus, the Board finds that the Veteran's actions or his failure to act did not contribute to payment pursuant to the erroneous award.  

The Board also notes that the RO determined that an administrative error also existed in the January 2006 rating decision awarding his increased ratings.  The RO increased both the right shoulder and left ankle disabilities from 10 percent disabling each to 20 percent disabling each, but on different effective dates.  The combined ratings table was incorrectly applied, staging his combined rating from 20 percent to 30 percent, effective May 5, 2005, and to 40 percent, effective September 29, 2005.  The RO determined that the 40 percent combined rating should not have been granted, but determined that this was administrative error in August 2008.  

In sum, the Board finds that the spousal adjustment award made in August 2006 was the sole result of administrative error by VA and that Veteran neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the Veteran's actions nor his or her failure to act contributed to payment pursuant to the erroneous award.  See Jordan.  The debt of $1,788 was solely the product of administrative error.  The debt was therefore not validly created.  38 C.F.R. § 1.911(c).  In the absence of a validly created debt, consideration of whether the requirements of a waiver of such debt have been met is not necessary.  The Board concludes that discussion of a waiver is moot.  







(CONTINUED ON NEXT PAGE)
ORDER

The overpayment of VA compensation benefits based on an adjustment for a spouse (in the amount of $1,788.00) was not properly created and is thus invalid. 



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


